        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 1 of 13                  FILED
                                                                                2020 Jul-31 PM 01:47
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
 AMASON & ASSOCIATES,                     )
 INC.,                                    )
        Plaintiff,                        )
                                          )
  v.                                                     7:20-cv-00159-LSC
                                          )
 EVEREST NATIONAL                         )
 INSURANCE COMPANY, et                    )
 al.,                                     )
                                          )
        Defendants.
                                          )
                         M EMORANDUM          OF   O PINION
       Plaintiff Amason & Associates, Inc. (“Amason”) brought this breach of

contract action against Defendants Everest National Insurance Company

(“Everest”), as well as Core Tuscaloosa 319 Grace, LLC (“Core-Grace”) and Core

Tuscaloosa 519-611 Red Drew, LLC (“Core-Red Drew”) (collectively “Core

Defendants”), in the Circuit Court of Tuscaloosa County, Alabama. Everest

removed the action to this Court, asserting diversity jurisdiction and arguing that

Core Defendants, the citizenship of which is unclear, were fraudulently joined in

Amason’s complaint based on the absence of any claims clearly directed against

them. (Doc. 1.) Amason filed a motion to remand, contesting fraudulent joinder.

(Doc. 5.) Furthermore, Amason has subsequently amended its complaint to assert

new claims clearly directed against Core Defendants (doc. 13.), and the Court has

                                    Page 1 of 13
             Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 2 of 13




previously accepted that amendment (doc. 20).

           Pending before the Court is Amason’s motion to remand. (Doc. 5) The motion

has been fully briefed and is ripe for review. For the reasons stated below, Amason’s

motion to remand (doc. 5) has been rendered moot by its first amended complaint

(doc. 13). However, because the first amended complaint clearly asserts causes of

action against non-diverse defendants, complete diversity does not exist, and this

action is due to be remanded all the same.1

    I.     B ACKGROUND

         A. Relevant Facts2

           The events of this action began when Core Defendants entered into a

construction contract with Amason as the general contractor to construct “The

Hub,” a student housing project located at 519 Red Drew Avenue, Tuscaloosa,

Alabama. Pursuant to the construction contract, Core Defendants were required to

purchase and maintain builder’s risk coverage on an “all risk” coverage form. (Doc.

1 – Ex. 1 at ¶ 4.) The parties intended for the builder’s risk policy to protect the

interest of Amason and Core Defendants against property and casualty losses during


1
        Also pending before the Court are Core Defendants’ motion to dismiss the first amended
complaint (doc. 19), and Amason’s motion to strike Defendant Everest’s sur-reply on the issue of
remand (doc. 28). This Court declines to rule upon these remaining motions due to a lack of subject
matter jurisdiction.
2
       The following facts are taken from the factual allegations in Amason’s initial complaint.
(Doc. 1 – Ex. 1.)
                                           Page 2 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 3 of 13




the construction of The Hub. Core Defendants procured this risk coverage from

Everest. The builder’s risk policy acquired from Everest had an effective policy

period of March 15, 2017 through August 15, 2018.

      Construction of The Hub began on or about March 1, 2017. Its scheduled

completion date was August 1, 2018, though sometime prior to July 5, 2018, the

parties extended the scheduled completion date to August 16, 2018. Until July 5,

2018, construction proceeded on schedule.

     On July 6, 2018, a “one thousand year rain event” struck the site of the

construction project. (Id. at ¶ 8.) The heavy rain and resultant flash flooding caused

extensive property damage to The Hub. This damage, in turn, led to significant

delays and added costs in completing construction of The Hub.

     Everest received timely notice of the loss to The Hub construction project and

the losses that Amason incurred in completing construction. However, Everest has

refused to pay Amason for certain losses claimed, asserting that such losses are not

covered under the builder’s risk policy.

   B. Procedural History

      On December 31, 2019, Amason initiated this action against Defendant

Everest and Core Defendants in the Circuit Court of Tuscaloosa County, Alabama.

(Doc. 1 – Ex. 1.) On February 4, 2020, Everest removed the case to this Court, citing


                                     Page 3 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 4 of 13




diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (Doc. 1.) Because Core

Defendants had not received service at the time of removal, they did not consent at

that time. However, Everest argued that it did not need to show their consent or even

prove diversity of citizenship between Core Defendants and Amason because

Amason had fraudulently joined Core Defendants in the initial complaint. (Id.)

Specifically, Everest asserted that, although the complaint named Core-Grace and

Core-Red Drew as defendants and identified them in several factual allegations, the

complaint did not clearly direct any claims against them. (Id.)

      On February 17, 2020, Amason filed the instant motion to remand the action

to state court, asserting that no fraudulent joinder had occurred and that Defendant

Everest was required to demonstrate complete diversity of citizenship between

Amason and Core Defendants. (Doc. 5.) On March 6, 2020, Core Defendants filed

a notice of consent to the removal of this action to federal court. (Doc. 9.) In their

notice, Core Defendants represented that none of their members are citizens of

Alabama. (Id.) The same day Core Defendants filed their notice, Defendant Everest

filed a supplement to its notice of removal, incorporating Core Defendants’ notice

of consent to show that complete diversity exists among the opposing parties in this

action. (Doc. 10.)




                                     Page 4 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 5 of 13




      On March 16, 2020, Amason filed its first amended complaint without leave

of the Court, asserting several new claims clearly directed against Core Defendants.

(Doc. 13.) On March 27, 2020, Core Defendants filed a motion to dismiss the first

amended complaint, arguing that Core-Grace is not a party to the construction

contract and that the only claims asserted against Core Red-Drew were duplicative

of claims asserted by Amason in a separate action that was previously pending before

this Court and has since been remanded. (Doc. 19.) On April 6, 2020, this Court

entered an Order recognizing Plaintiff’s first amended complaint as an implied

motion for leave to amend and granting the same. (Doc. 20.)

      On July 15, 2020, this Court entered an Order (doc. 26) noting that Plaintiff’s

first amended complaint rendered Defendant Everest’s fraudulent joinder argument

moot, and it directed Defendants to amend the notice of removal within seven days

to clarify that Core Defendants, though not citizens of Alabama, also are not stateless

entities over which this Court would lack diversity jurisdiction. See, e.g., Newman-

Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989) (explaining that United

States citizens who are domiciled abroad are citizens of no state and their

“‘stateless’ status destroy[s] complete diversity” under 28 U.S.C. § 1332(a)). On

July 22, 2020, Defendant Everest responded to this Court’s Order, conceding its

lack of knowledge as to whether Core Defendants are stateless entities but again


                                     Page 5 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 6 of 13




arguing that the Court may ignore the citizenship of Core Defendants due to their

fraudulent joinder in the initial complaint. (Doc. 27.) Core Defendants filed no

response. On July 23, 2020, Amason filed a motion to strike Everest’s response,

arguing that Everest’s response constitutes an unauthorized sur-reply brief on the

issue of remand. (Doc. 28.)

 II.   S TANDARD

       “Federal courts are not courts of general jurisdiction; they have only the

power that is authorized by Article III of the Constitution and the statutes enacted

by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

541 (1986). For removal to be proper, the court must have subject matter jurisdiction

in the case. “Only state-court actions that originally could have been filed in federal

court may be removed to federal court by the defendant.” Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987). In addition, the removal statute must be strictly

construed against removal, and any doubts should be resolved in favor of remand.

See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). Upon removal, a

defendant bears the burden of establishing subject-matter jurisdiction. See Wilson v.

Republic Iron & Steel Co., 257 U.S. 92, 97 (1921).

III.   D ISCUSSION

       This Court may exercise jurisdiction pursuant to 28 U.S.C. § 1332(a) only if


                                      Page 6 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 7 of 13




it finds that (1) complete diversity of citizenship exists among opposing parties, and

(2) the amount in controversy exceeds $75,000. See, e.g., Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Amason’s initial complaint

expressly sought monetary damages of $1,883,919.08, and no party disputes the

good-faith basis for that amount. (Doc. 1 – Ex. 1.) Therefore, the amount-in-

controversy requirement is met. See 28 U.S.C. § 1446(c)(2) (“[T]he sum demanded

in good faith in the initial pleading shall be deemed to be the amount in

controversy . . . .”).

       The Court now turns to whether complete diversity of citizenship exists in

this action. For the purposes of diversity, “a corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business.” 28 U.S.C.

§ 1332(c)(1). “[A] limited liability company is a citizen of any state of which a

member of the company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH

Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004). The notice of removal

indicates that Plaintiff is an Alabama corporation with its principal place of business

in Tuscaloosa, Alabama. (Doc. 1 – Ex. 1 at ¶ 1.) It also indicates that Defendant

Everest “is a corporation organized and existing under and by virtue of the laws of

the State of Delaware, having its principal place of business in New Jersey.” (Doc. 1


                                     Page 7 of 13
         Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 8 of 13




at ¶ 5.) With respect to the citizenship of Core Defendants, however, the notice of

removal fails to describe the citizenship of their members, and it thus fails to plead

Core Defendants’ citizenship. (See id. at ¶¶ 6, 7.) Furthermore, although

Defendants have subsequently pleaded that none of Core Defendants’ members are

citizens of Alabama, (see docs. 9, 10), the Court has already addressed that this

manner of pleading is insufficient, (doc. 26).3 Without further evidence of Core

Defendants’ citizenship, their presence in this action destroys complete diversity

and necessitates remand.

       Rather than clarify Core Defendants’ citizenship, Defendant Everest argues

that Plaintiff’s initial complaint fraudulently joined Core Defendants, and the Court

should simply discount Core Defendants’ citizenship altogether. In that event, the

only remaining parties would be Amason and Everest, between whom complete

diversity of citizenship indisputably exists.

       “Fraudulent joinder is a judicially created doctrine that provides an exception

to the requirement of complete diversity.” Triggs, 154 F.3d at 1287. A removing party

that asserts fraudulent joinder “has the burden of proving that either: (1) there is no

possibility the plaintiff can establish a cause of action against the [non-diverse]



3
        In a previous Order, this Court explained that negative allegations of Core Defendants’
citizenship are “insufficient because they do not discount the possibility that Core Defendants are
stateless, thereby destroying complete diversity” under 28 U.S.C. § 1332(a). (Doc. 26 at 2.)
                                           Page 8 of 13
        Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 9 of 13




defendant; or (2) the plaintiff has fraudulently pled jurisdictional facts to bring the

[non-diverse] defendant into state court.” Crowe v. Coleman, 113 F.3d 1536, 1538

(11th Cir. 1997). “The burden of the removing party is a ‘heavy one.’” Id. (quoting

B, Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. Unit A 1981)).

      In this action, Defendant Everest asserts only that Amason could not possibly

recover on any cause of action against Core Defendants based on the factual

allegations in the initial complaint. To prevail on its “no cause of action” theory,

Defendant Everest must prove that there is “[no] possibility that a state court would

find that the complaint states a cause of action against” either of Core Defendants.

Crowe, 113 F.3d at 1538 (quoting Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th

Cir. 1983).

      This Court assumes for the time being that Defendant Everest’s fraudulent

joinder argument is correct. The Court therefore ignores the citizenship of Core

Defendants for the purpose of determining whether removal was initially proper in

this action. Without Core Defendants, the only parties in this action are Amason, an

Alabama citizen, and Everest, a citizen of Delaware and New Jersey. Thus, complete

diversity exists, and Defendant Everest properly removed this action to federal

court. However, even with those assumptions made, the Court’s inquiry into its

subject matter jurisdiction over this action does not end.


                                     Page 9 of 13
       Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 10 of 13




      Regardless of whether Core Defendants were fraudulently joined in the initial

complaint, the Court still must consider Amason’s first amended complaint in

determining whether diversity jurisdiction exists in this action. Under 28 U.S.C.

§ 1447(e), after a case has been properly removed to federal court, if a plaintiff seeks

to amend the complaint in a way that would destroy subject matter jurisdiction, this

Court has discretion to deny the amendment and maintain jurisdiction, or grant the

amendment and remand the action to state court. Because the record does not

indicate that diversity of citizenship exists between Amason and Core Defendants,

Amason’s pleading of new claims against Core Defendants would destroy

jurisdiction in this action. Therefore, if the Court permits Amason’s new claims

against Core Defendants, it is obligated to remand this action. Although the Court

previously accepted Amason’s first amended complaint in an Order entered on April

6, 2020, without any objection from Defendants, the Court will now revisit whether

to permit Amason’s new claims against Core Defendants.

      The first amended complaint purports to include: (1) a claim that Core

Defendants breached the primary construction contract by failing to compensate

Amason fully for the work that Amason performed and the remainder of the

insurance coverage that Everest refused to pay; (2) a claim under the Alabama

Prompt Pay Act, Ala. Code § 8-9-21, et seq.; (3) a claim for unjust enrichment; and


                                     Page 10 of 13
         Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 11 of 13




(4) a claim for quantum meruit. (Id. at 31–36.) Furthermore, the first amended

complaint adds multiple new factual allegations pertinent to these claims, explaining

the nature of the primary construction contract, the circumstances under which

Amason performed under the contract, and the manner in which Core Defendants

failed to compensate Amason as required under the contract. (Id. at 22–26.)

Assuming these factual allegations to be true, it appears likely to the Court that the

first amended complaint states plausible claims against Core Defendants.4

        Moreover, Defendants have nowhere argued that all new claims against Core

Defendants are meritless as a matter of law or fact. To be sure, Defendant-Core

Grace has moved to dismiss all claims against it claiming it was not a party to the

primary contract from which Amason’s new claims arise. (Doc. 19.) Indeed,

Amason’s response to Core-Grace’s motion concedes outright that Core-Grace is

due to be dismissed from the case. (Doc. 21 at 1–2 n.1.)5 However, that concession

does not indicate that Amason’s claims are implausible as applied to Defendant

Core-Red Drew.


4
        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id.
5
       As discussed below, this Court lacks jurisdiction over this action. Accordingly, the Court
lacks authority to grant Defendant Core-Grace’s motion to dismiss, regardless of Amason’s
concession that its claims against Core-Grace are due to be dismissed.
                                             Page 11 of 13
       Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 12 of 13




      Defendant Core-Red Drew, for its part, has moved to dismiss the new claims

against it on the basis that they are duplicative of identical claims brought by Amason

against Core-Red Drew in a separate action. (Doc. 19.) Said action was styled as

Amason & Associates, Inc. v. Core Tuscaloosa 519-611 Red Drew, LLC, et al. (“Amason

v. Core-Red Drew”), No. 7:20-cv-00237-LSC. However, on July 14, 2020, this Court

entered an Order remanding Amason v. Core-Red Drew to the Circuit Court of

Tuscaloosa County, Alabama. (Doc. 63 in No. 7:20-cv-00237-LSC.) As a result,

Defendant Core-Red Drew’s argument that the new claims in the first amended

complaint are duplicative of those in another federal action is now moot. Following

remand, a state court could consolidate this action with Amason v. Core-Red Drew.

This potential consolidation would aid in simplifying what this Court has already

referred to as a “convoluted web of legal actions crisscrossing between federal and

state courts.” (Doc. 62 at 14 in No. 7:20-cv-00237-LSC.)

      Given the nature of Amason’s new claims against Core Defendants and the

greater judicial efficiency that could result from remand, the Court finds that its prior

acceptance of Amason’s first amended complaint was appropriate. The Court’s

acceptance of Amason’s first amended complaint renders the motion to remand

(doc. 5) moot, but it also eliminates complete diversity of citizenship. Accordingly,

the Court lack subject matter jurisdiction over this action.


                                      Page 12 of 13
       Case 7:20-cv-00159-LSC Document 29 Filed 07/31/20 Page 13 of 13




IV.   C ONCLUSION

      For the foregoing reasons, Plaintiff’s motion to remand (doc. 5) is moot, and

this action is due to be remanded due to the Court’s lack of subject matter

jurisdiction to hear Amason’s new claims against Core Defendants. An order

consistent with this Opinion will be entered contemporaneously herewith.

      DONE and ORDERED on July 31, 2020.



                                             _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              199455




                                   Page 13 of 13
